          Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 1 of 14




1     Mark C. Goodman (State Bar No. 154692)
       mark.goodman@bakermckenzie.com
2     BAKER & McKENZIE LLP
      Two Embarcadero Center, 11th Floor
3     San Francisco, CA 94111
      Telephone: +1 415 576 3000
4     Facsimile: +1 415 576 3099

5     Alexander G. Davis (State Bar No. 287840)
       alexander.davis@bakermckenzie.com
6     Anne Kelts Assayag (State Bar No. 298710)
       anne.assayag@bakermckenzie.com
7     BAKER & McKENZIE LLP
      600 Hansen Way
8     Palo Alto, CA 94304-1044
      Telephone: +1 650 856 2400
9     Facsimile: +1 650 856 9299

10    Attorneys for Defendants
      SUBWAY RESTAURANTS, INC.,
11    FRANCHISE WORLD HEADQUARTERS, LLC and
      SUBWAY FRANCHISEE ADVERTISING TRUST FUND LTD.
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
     KAREN DHANOWA and NILIMA AMIN, on                 Case No. 4:21-cv-00498-JST
15   behalf of themselves and all others,
                                                       REPLY IN SUPPORT OF MOTION TO
16                Plaintiffs,                          DISMISS FIRST AMENDED
17         vs.                                         COMPLAINT

18   SUBWAY RESTAURANTS, INC., a Delaware              Date: September 2, 2021
     Corporation; FRANCHISE WORLD                      Time: 2:00 p.m.
19   HEADQUARTERS, LLC., a Connecticut Limited         Ctrm: Courtroom 6 – 2nd Floor
     Liability Corporation; SUBWAY FRANCHISEE          Judge: Hon. Jon S. Tigar
20   ADVERTISING TRUST FUND LTD., a                    Oakland Courthouse
     Connecticut Corporation; and DOES 1 through 50,
21   Inclusive,
                                                       Complaint Filed: January 21, 2021
22                Defendants.                          Amended Complaint Filed: June 8, 2021
23

24

25

26

27

28
                                                                      Case No. 4:21-cv-00498-JST
                  REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
            Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 2 of 14




1                                                        TABLE OF CONTENTS
2                                                                                                                                                    Page
3    I.      INTRODUCTION .................................................................................................................... 1

4    II.     DISCUSSION ........................................................................................................................... 2

5            A.        Plaintiffs Allege No Facts Explaining Why Subway’s Representations Are
                       False .............................................................................................................................. 2
6
             B.        Plaintiffs Have Not Alleged Actual Reliance And Cannot Fix That Defect ................ 4
7
             C.        Plaintiffs’ Fraudulent Concealment Theory Fails ......................................................... 6
8
             D.        Subway’s Request For Judicial Notice Is Entirely Appropriate ................................... 8
9
     III.    CONCLUSION ....................................................................................................................... 10
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     i                    Case No. 4:21-cv-00498-JST
                      REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
           Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 3 of 14




1                                                    TABLE OF AUTHORITIES

2                                                                                                                                      Page(s)
3    Cases
4    Allen v. ConAgra Foods, Inc.,
5       No. 13-cv-01279-JST, 2013 U.S. Dist. LEXIS 125607 (N.D. Cal. Sept. 2, 2013) .......................9

6    Anderson v. Jamba Juice Co.,
       888 F.Supp.2d 1000 (N.D. Cal. Aug. 24, 2012) ........................................................................8, 9
7
     Ashcroft v. Iqbal,
8      556 U.S. 662 (2009) .......................................................................................................................2
9    Augustine v. Talking Rain Bev. Co.,
       386 F.Supp.3d 1317 (S.D. Cal. 2019) ............................................................................................7
10

11   Branca v. Bai Brands, Ltd. Liab. Co.,
       No. 3:18-cv-00757-BEN-KSC, 2019 U.S. Dist. LEXIS 37105 (S.D. Cal. Mar. 7, 2019).............7
12
     Brazil v. Dole Food Co.,
13     935 F.Supp.2d 947 (N.D. Cal. 2013) .........................................................................................6, 8
14   Bronson v. Johnson & Johnson, Inc.,
       No. 12-4104, 201 U.S. Dist. LEXIS 54029 (N.D. Cal. Apr. 16, 2013) .........................................9
15

16   Hadley v. Kellogg Sales Co.,
       243 F.Supp.3d 1074 (N.D. Cal. March 21, 2017) ..........................................................................8
17
     Howell v. Leprino Foods Co.,
18     No. 1:18-CV-01404-AWI-BAM, 2020 U.S. Dist. LEXIS 25515 (E.D. Cal. Feb. 12, 2020) ........3

19   Johnson v. Little Orchard Bus. Park Owners Ass’n,
       No. 20-cv-06584-SVK, 2021 U.S. Dist. LEXIS 148053 (N.D. Cal. Aug. 6, 2021) ......................3
20
     Maple v. Costco Wholesale Corp.,
21
      No. 12-CV-5166, 2013 U.S. Dist. LEXIS 202217 (E.D. Wash. Aug. 1, 2013) ........................5, 9
22
     Romero v. Flowers Bakeries, LLC,
23     No. 14-cv-05189-BLF, 2015 WL 2125004 (N.D. Cal. May 6, 2015) ...........................................9

24   Santiago v. Subway Restaurants, Inc.,
       No. 21STCV23826 (Los Angeles Cty. Sup. Ct. Jun. 28, 2021) ....................................................2
25
     United States v. United Healthcare Ins. Co.,
26     848 F.3d 1161 (9th Cir. 2016) .......................................................................................................6
27
     Williams v. Apple, Inc.,
28     449 F.Supp.3d 892 (N.D. Cal. 2020) .............................................................................................5
                                                      ii                   Case No. 4:21-cv-00498-JST
                       REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
           Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 4 of 14




1    Wilson v. Hewlett-Packard Co.,
       668 F.3d 1136 (9th Cir. 2012) .......................................................................................................8
2
     Other Authorities
3
     Fed. R. Civ. P. Rule 9(b) .......................................................................................................... passim
4

5    Fed. R. Civ. P. Rule 11 ......................................................................................................................7

6    Fed. R. Civ. P. Rule 12(b)(6) .................................................................................................1, 2, 3, 6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     iii                   Case No. 4:21-cv-00498-JST
                       REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
          Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 5 of 14




1                                           I.      INTRODUCTION
2            Plaintiffs’ Opposition does not meaningfully address the core pleading defects in their First

3    Amended Complaint (the “FAC”), defects that require dismissal under Rule 12(b)(6).

4            Plaintiffs charge Subway with making false statements about its tuna products but they

5    ultimately do not dispute that their pleading alleges no facts explaining why those statements might

6    be untrue or misleading or have caused them to buy the tuna products at a premium price, as Rule 9(b)

7    requires. Moreover, the plaintiffs appear to agree that the representations alleged only ever appeared

8    in one paragraph on the Subway website that has nothing to do with purchasing tuna salad. As Subway

9    predicted in its opening papers, the plaintiffs do not, most likely because they cannot, allege that they

10   ever actually visited that portion of the website. They certainly do not allege that they visited that

11   obscure webpage and then relied on specific representations on that page in deciding to purchase tuna

12   products from Subway restaurants at some point during a four-year class period and that they were

13   ever damaged by doing so. Instead, in a key admission, the Opposition concedes that the plaintiffs’

14   case is actually about being “indirectly exposed to” certain representations that they never actually

15   saw. (Opp. at 16:1.) Such indirect exposure and vague allegations simply do not support claims for

16   fraud under California law and this Court’s Rule 9(b) pleading requirements. Plaintiffs and their

17   attorneys should have known that “indirect exposure,” whatever that means, would never be enough

18   to establish actual reliance and, thus, never should have brought these claims in the first place, claims
19   that were only concocted after the plaintiffs had to retract their equally meritless “Subway tuna is not

20   tuna” claim.

21           Interestingly, after being confronted about their failure to specify why Subway’s website is

22   misleading, the plaintiffs claim for the first time in their Opposition that the statements at issue -- that

23   Subway sells only skipjack and yellowfin tuna and has a global ban on the sale of species like albacore

24   -- are false because Subway’s tuna salad includes albacore tuna. Of course, neither this allegation nor

25   any plausible supporting fact appears anywhere in the operative complaint filed in this action. Nor

26   could the plaintiffs ever truthfully make such an allegation: Subway only orders and purchases

27   skipjack and yellowfin tuna, a fact that is supported by documentation from Subway’s suppliers,

28   documents that were provided to the plaintiffs and that caused another class of plaintiffs to dismiss
                                                   1                    Case No. 4:21-cv-00498-JST
                    REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
         Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 6 of 14




1    their copy-cat class action. See Santiago v. Subway Restaurants, Inc., No. 21STCV23826 (Los

2    Angeles Cty. Sup. Ct. Jun. 28, 2021). Finally, even if the plaintiffs had alleged facts demonstrating

3    that Subway stated that it sold only skipjack and yellowfin tuna, that the plaintiffs and all other

4    consumers relied on those statements in purchasing Subway tuna products and that the tuna sold by

5    Subway contained any albacore tuna, and there are no such facts in the FAC, the plaintiffs still do

6    not explain how those facts would make Subway’s statement that it has a ban on the sale of albacore

7    tuna fraudulent or how the plaintiffs plausibly could have incurred any damages as a result of any

8    albacore (an expensive and prized species of tuna) being included in the tuna that they purchased

9    from Subway. Without being able to allege such facts, the plaintiffs’ claims -- and certainly their

10   class action -- must be dismissed.

11                                          II.   DISCUSSION
12          Plaintiffs do not even bother to cite, much less actually address, the persuasive authority

13   cited in Subway’s opening papers in which Northern District of California courts decided Rule

14   12(b)(6) motions on consumer claims alleging fraud in representations about food products. Instead,

15   the plaintiffs rely on outdated cases suggesting that a Rule 12(b)(6) motion is viewed “with disfavor

16   and rarely granted” (Opp. at 7), even though no Northern District court has made such an

17   observation since 2009, when the United States Supreme Court imposed the “plausibility pleading”

18   standards set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009). In addition to citing overruled legal
19   concepts, the plaintiffs offer sweeping legal conclusions without any supporting authority. (See,

20   e.g., Opp. at 13:14-18.) Plaintiffs’ failure to confront the governing legal standards and multiple

21   pleading defects in the FAC requires dismissing that complaint.

22          While Subway primarily relies on the arguments and authorities presented in its opening

23   papers, it responds briefly to four issues raised in the Opposition, none of which, either taken

24   together or standing alone, is sufficient to withstand dismissal under Rule 12(b)(6) and Rule 9(b).

25         A.      Plaintiffs Allege No Facts Explaining Why Subway’s Representations Are False
26          Plaintiffs’ Opposition concedes, as it must, that Rule 9(b) requires pleading specific facts

27   demonstrating why the statements at issue are supposedly false. (Opp. at 13:23-24.) In a neat

28   microcosm of the plaintiffs’ approach to pleading, the Opposition concludes this requirement is
                                                 2                    Case No. 4:21-cv-00498-JST
                  REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
         Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 7 of 14




1    satisfied, without identifying any actual facts pled in the complaint to support the plaintiffs’

2    conclusion. Instead, the Opposition refers the Court to seven paragraphs in the FAC and references

3    “deliberate vulnerabilities,” whatever that means. (Id. at 13:26-27.) Of course, the paragraphs cited

4    in the Opposition do not even attempt to explain “why” any statements are false.

5           For example, the plaintiffs cite to paragraph 2 of the FAC, which states:

6                  Defendants label and advertise the Products as “100% tuna” and additionally represent
                   that the tuna in their products contains either skipjack and/or yellowfin tuna from
7                  sustainably farmed fisheries. However, the Products’ labeling, marketing and
                   advertising is false and misleading. In reality, the Products do not contain 100%
8                  skipjack and yellowtail tuna, and/or do not consist of 100% tuna with respect to the
                   fish portion of the product Defendants represent as tuna.
9
     As Subway already explained in its opening papers, these allegations offer nothing more than
10
     conclusions and circular logic: Subway’s representations are false because, “[i]n reality,” the
11
     representations are false. (See ECF No. 39, Subway’s Mot. to Dismiss at 11.) This petitio principii
12
     does not come close to satisfying federal requirements for pleading fraud. Plaintiffs likewise make
13
     no effort to respond to the fact that the FAC’s allegations about “adulteration risks” are fatally vague
14
     and speculative. (Id. at 13.) They instead simply cite back to the paragraphs, without further
15
     comment.
16
            Unable to cite to anything in their pleading that can avoid dismissal, the plaintiffs ask the
17
     Court to consider extrinsic evidence for the truth of the matter asserted. (Opp. at 7, 9 n.1.) As the
18
     Court is well aware, such materials may not be considered on a Rule 12(b)(6) motion, meaning the
19
     evidence that the plaintiffs want to use cannot save their pleading. See Johnson v. Little Orchard
20
     Bus. Park Owners Ass’n, No. 20-cv-06584-SVK, 2021 U.S. Dist. LEXIS 148053, at *4 (N.D. Cal.
21
     Aug. 6, 2021) (“In ruling on a motion to dismiss, the court may consider only ‘the complaint,
22
     materials incorporated into the complaint by reference, and matters of which the court may take
23
     judicial notice’”) (quoting Metzler Inv. GmbH v. Corinthian Colls., Inc., 540 F.3d 1049, 1061 (9th
24
     Cir. 2008)); Howell v. Leprino Foods Co., No. 1:18-CV-01404-AWI-BAM, 2020 U.S. Dist. LEXIS
25
     25515, at *6 (E.D. Cal. Feb. 12, 2020) (“Courts ‘cannot take judicial notice of the contents of
26
     documents for the truth of the matters asserted therein when the facts are disputed’”) (quoting Cal.
27
     Sportfishing Prot. All. v. Shilog Grp. LLC, 286 F.Supp.3d 1029, 1038 (N.D. Cal. 2017)).
28
                                                 3                    Case No. 4:21-cv-00498-JST
                  REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
         Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 8 of 14




1           At the very most, the question here is not whether the motion should be granted, it is whether

2    the supposedly “new” information referred to by the plaintiffs provides a basis for leave to amend

3    following dismissal. It does not. First, contrary to the plaintiffs’ representation, the information

4    that they refer to in their Opposition for the first time “establishes” nothing about the tuna products

5    supposedly purchased by the plaintiffs. (See Opp. at 7:4-6.) Second, this is not new information:

6    The plaintiffs have had that information in their possession since April as part of Subway’s effort

7    to provide evidence demonstrating that the plaintiffs’ initial claim about Subway tuna products

8    containing no tuna was utterly false. Plaintiffs’ decision not to reference this information when they

9    filed their FAC in June indicates that they know it does not support claims against Subway. Third,

10   the plaintiffs do not even try to contend that this information helps demonstrate their actual reliance

11   on the statements at issue or that they incurred any damages whatsoever, meaning that their fraud

12   claims are incurably and fundamentally deficient no matter what “evidence” the plaintiffs claim to

13   have in their back pockets.1

14         B.      Plaintiffs Have Not Alleged Actual Reliance And Cannot Fix That Defect
15          As Subway explained in its opening brief, the plaintiffs’ original “no tuna” theory of liability

16   required them to allege reliance only on the word “tuna” in Subway’s marketing and labeling

17   materials, a word that does actually appear on Subway’s menus, website, advertising and other

18   marketing materials. After the plaintiffs abandoned this baseless accusation and narrowed their
19   fraud claims to the representations described in the FAC (that Subway “only sell[s] skipjack and

20   yellowfin tuna” and that it has “a global ban on the sale of tuna species that come from anything

21   less than healthy stocks, for example Albacore and Tongol”), they created a new, and unsolvable,

22   reliance problem: The representations about skipjack and yellowfin tuna appear only in one

23   paragraph on the Subway website that has nothing to do with product details or sandwich ordering

24   and requires a consumer to undertake at least five steps to reach a specific webpage entitled

25

26
     1
       It must be pointed out that the information provided to the plaintiffs certainly does not establish
27   their claims. Plaintiffs’ attempts to create the illusion that they have some evidence of false
     statements are just further means by which they hope to avoid sanctions for bringing and
28   attempting to maintain claims with no basis in fact or law on which to do so.
                                                 4                    Case No. 4:21-cv-00498-JST
                  REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
         Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 9 of 14




1    “Responsible Sourcing.” (Mot. to Dismiss at 16.) Plaintiffs do not dispute that this was the only

2    place where the representations were made.2 (See Opp. at 13:2-4.) This makes the reliance inquiry

3    -- as well as the “where and when” of the plaintiffs’ Rule 9(b) pleading burden -- very

4    straightforward: The plaintiffs were required to allege that they visited that page of Subway’s

5    website and then actually relied on specific statements before each of the plaintiffs and each class

6    member visited a California Subway restaurant and purchased a tuna product because of those

7    statements. The FAC contains no such allegations, much less any facts that support them, and must

8    be dismissed. Critically, the plaintiffs not only do not make such allegations, which requires

9    dismissing the FAC, they do not try to claim that they could truthfully make such allegations or

10   plead such facts. This is quite understandable given the obscure location of the statements at issue,

11   that the species of tuna is not a material issue for ordinary consumers of tuna salad products and

12   because the plaintiffs were originally selected for this lawsuit on the assumption that their reliance

13   was simply on the word “tuna,” which is no longer the case. Because the plaintiffs cannot truthfully

14   allege facts to support their claims against Subway, the Court must dismiss this suit with prejudice.

15          Plaintiffs’ attempts to satisfy the reliance element of their claims are based on generalities -

16   - e.g., “Plaintiffs have adequately plead reliance inasmuch as they have indicated they relied upon

17   the representations of Defendants regarding their purchase of a tuna sandwich” (Opp. at 14:6-7) --

18   and, thus, are insufficient to maintain a claim. “[T]o make the reliance showing, this Court has
19   consistently held that plaintiffs in misrepresentation cases must allege that they actually read the

20   challenged representations.” Williams v. Apple, Inc., 449 F.Supp.3d 892, 913 (N.D. Cal. 2020)

21   (emphasis added). Indeed, even in cases where consumers allege fraud based on labels actually

22   attached to the food products at issue, Ninth Circuit courts still require specific allegations that the

23   consumers actually read those labels before purchase. See, e.g., Maple v. Costco Wholesale Corp.,

24   No. 12-CV-5166, 2013 U.S. Dist. LEXIS 202217, at *16 (E.D. Wash. Aug. 1, 2013) (“In light of

25
     2
26     Adding to the skepticism that their claims deserve, the plaintiffs repeatedly claim that the
     representations at issue include the phrase “100%” but, as demonstrated by the materials included
27   in Subway’s request for judicial notice, and not disputed in the Opposition, the phrase “100%”
     does not appear on Subway’s Responsible Sourcing page or in any other Subway materials during
28   the relevant time period. (See RJN, Exs. S, T.)
                                                 5                    Case No. 4:21-cv-00498-JST
                  REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
        Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 10 of 14




1    Plaintiff's failure to allege that he relied on the alleged deceptive statements on the label, or that he

2    even read such statements prior to purchasing the drink, the Court cannot credit the naked

3    assertions that he would not have purchased the drink had the label not contained such statements”)

4    (emphasis added); Brazil v. Dole Food Co., 935 F.Supp.2d 947, 964 (N.D. Cal. 2013) (“the FAC

5    also does not clearly indicate the content of the labels upon which Brazil allegedly relied when

6    making his purchases”). Where, as here, (1) the plaintiffs’ have drastically changed their theory in

7    the middle of the litigation, (2) the statements at issue are buried in a virtual corner of the Subway

8    website having nothing to do with ordering food and (3) no reasonable consumer would be likely to

9    encounter those statements before purchasing a Subway tuna product in a Subway restaruant, the

10   plaintiffs must be required to allege reliance with specificity to avoid dismissal under Rule 12(b)(6).

11   See Brazil, 935 F.Supp.2d at 964 (the plaintiff had not supported his reliance allegations “with even

12   a minimal degree of factual specificity”).

13          Critically, this is not a case where the statements at issue appeared in numerous forms of

14   marketing, labeling and advertising over the course of years. (Cf. Opp. at 12:4-6 (“Courts have

15   recognized that requiring a specific citation to each instance of fraudulent conduct is impractical

16   where the violative conduct is repeated frequently over a lengthy period of time”).) Nor is this a

17   case where the plaintiffs’ reliance would be a matter “peculiarly within [Subway’s] knowledge or

18   control.” (See Opp. at 12:13-14.) In fact, the precise opposite is true: Because of the pleading
19   deficiencies in this case, Subway has no idea when or if the plaintiffs’ ever encountered the

20   statements at issue and then relied on them in purchasing tuna products. Rule 9(b) requires such

21   specificity to, among other things, “prohibit plaintiffs from unilaterally imposing upon the court,

22   the parties and society enormous social and economic costs absent some factual basis.” United

23   States v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016). Because these core

24   allegations are solely within the plaintiffs’ knowledge and, yet, absent from the FAC, the Court

25   must grant the motion to dismiss without leave to amend.

26         C.      Plaintiffs’ Fraudulent Concealment Theory Fails
27          Plaintiffs’ last gasp attempt to keep their lawsuit alive and avoid Rule 11 sanctions is to

28   argue that, despite the FAC’s causes of action for intentional and negligent misrepresentation and
                                                 6                    Case No. 4:21-cv-00498-JST
                  REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
         Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 11 of 14




1    the multiple (though conclusory) allegations that Subway’s affirmative representations about tuna

2    are false or misleading, they are actually relying on a theory of fraudulent nondisclosure. (See, e.g.,

3    Opp. at 11, 14.) This concealment theory fails as profoundly as the plaintiffs’ affirmative fraud

4    theory.

5              It is important to note that nondisclosure claims arise only in specific situations: “Under

6    California law, an allegedly fraudulent omission is actionable only if the omission is ‘contrary to a

7    representation actually made by the defendant, or an omission of a fact the defendant was obliged

8    to disclose.’” Augustine v. Talking Rain Bev. Co., 386 F.Supp.3d 1317, 1330 (S.D. Cal. 2019)

9    (quoting Daugherty v. Am. Honda Motor Co., 144 Cal.App.4th 824, 835 (2006)). The FAC does

10   not allege facts to satisfy either basis.

11             In this case, the plaintiffs do not allege that Subway failed to disclose information that was

12   contrary to any representation on which they actually relied in purchasing Subway’s tuna products.

13   Cf. Augustine, 386 F.Supp.3d at 1330 (describing fraudulent omission theory as defendants

14   “deliberately intend[ing] to give consumers the false impression that the Products are composed

15   only of natural flavors and contain no artificial colors or flavors by including pictures of fruit on

16   the front label of its Products and including the words ‘Naturally Flavored Sparkling Water with

17   Antioxidants and Vitamins’”) (emphasis added). Indeed, it appears that -- at the very most -- the

18   plaintiffs saw the word “tuna” in making their decision to purchase tuna products at Subway
19   restaurants in California. The alleged misrepresentations at issue are not contrary to the plaintiffs

20   having received a “tuna” sandwich or salad when they allegedly intended to purchase a tuna

21   sandwich or salad. In other words, they got exactly what was described.

22             Moreover, the plaintiffs do not allege facts that give rise to a duty to disclose by Subway.

23   Plaintiffs do not claim, for instance, that Subway had any affirmative obligation under state or

24   federal law to disclose to consumers at the point of purchase the species of tuna being offered for

25   sale. Cf. Branca v. Bai Brands, Ltd. Liab. Co., No. 3:18-cv-00757-BEN-KSC, 2019 U.S. Dist.

26   LEXIS 37105 at *19 (S.D. Cal. Mar. 7, 2019) (denying motion to dismiss fraudulent omission claim

27   where defendant was allegedly required under FDA regulations to make certain disclosures about

28   its food products). Nor do the plaintiffs plausibly allege that Subway failed to disclose material
                                                   7                    Case No. 4:21-cv-00498-JST
                    REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
         Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 12 of 14




1    facts within its exclusive knowledge or “actively concealed” any facts that would actually matter

2    with respect to the purchase of Subway tuna products. (See Opp. at 15 (citing Goodman v. Kennedy,

3    18 Cal.3d 355, 346-47 (1976)).)

4            Instead, the plaintiffs essentially charge Subway with failing to disclose that statements

5    appearing in a paragraph on the “Responsible Sourcing” section of its website were supposedly

6    false, despite the fact that the plaintiffs never read those statements in the first place. In other words,

7    the plaintiffs’ theory of materiality derives solely from representations that the plaintiffs never

8    encountered or relied on in making purchasing decisions. Plaintiffs cite no case in which a court

9    has ever allowed a fraudulent concealment claim to proceed on such a basis. This is for good reason:

10   Doing so would effectively read the reliance requirement out of a fraud claim altogether. Indeed,

11   under the plaintiffs’ reasoning, consumers could maintain a fraud claim simply by identifying any

12   statement by a defendant, admit that they never read or relied on that statement in making a purchase

13   and then charge the defendant with fraudulently concealing that the unread statement was

14   supposedly false. Such an end run around the elements of fraud cannot be squared with California’s

15   stated policy of “reject[ing] a broad obligation to disclose.” See Wilson v. Hewlett-Packard Co.,

16   668 F.3d 1136, 1141 (9th Cir. 2012). Plaintiffs’ position would support a virtually limitless

17   obligation to disclose. Because no legal authority supports their strained theory of omission

18   liability, the Court must dismiss the complaint.
19         D.       Subway’s Request For Judicial Notice Is Entirely Appropriate
20           As this Court is well aware, taking judicial notice of product packaging and advertising is

21   standard practice in consumer misrepresentation claims involving food products. See, e.g., Hadley

22   v. Kellogg Sales Co., 243 F.Supp.3d 1074, 1087 (N.D. Cal. March 21, 2017) (taking judicial notice

23   of food packaging and noting that “courts addressing motions to dismiss product-labeling claims

24   routinely take judicial notice of images of the product packaging”); Brazil, 935 F.Supp.2d at 963

25   (taking judicial notice of food packaging labels); Anderson v. Jamba Juice Co., 888 F.Supp.2d 1000,

26   1003 (N.D. Cal. Aug. 24, 2012) (taking judicial notice of the defendant’s food product labels); Allen

27   v. ConAgra Foods, Inc., No. 13-cv-01279-JST, 2013 U.S. Dist. LEXIS 125607 at *6 (N.D. Cal.

28   Sept. 2, 2013) (taking judicial notice of the defendant’s product labels and webpage). As Subway
                                                  8                    Case No. 4:21-cv-00498-JST
                   REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
        Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 13 of 14




1    explained in its Request for Judicial Notice, none of the exhibits to that request are offered for the

2    truth of any matters asserted. They instead establish the one place in which the representations at

3    issue in the FAC appear and the many places -- including Subway’s menus, packaging, online

4    ordering portal and advertising -- in which they do not appear, notwithstanding the plaintiffs’

5    generic allegations. This showing was necessary because the FAC is devoid of any specific facts

6    about where the plaintiffs supposedly saw these representations, despite their clear obligations under

7    Rule 9(b) to allege such facts.

8           Taking judicial notice of these exhibits, or deeming them incorporated by reference based

9    on the plaintiffs’ allegations, does not convert Subway’s motion to dismiss into a motion for

10   summary judgment, as the plaintiffs urge. See, e.g., Anderson, 888 F.Supp.2d at 1002 (taking

11   judicial notice of the packaging at issue and noting that “the Court may also consider a matter that

12   is properly the subject of judicial notice without converting the motion to dismiss into a motion for

13   summary judgment”); Bronson v. Johnson & Johnson, Inc., No. 12-4104, 201 U.S. Dist. LEXIS

14   54029 at *1 n.1 (N.D. Cal. Apr. 16, 2013) (judicial notice of food product labels relied on in the

15   complaint does not convert a motion to dismiss into one for summary judgment); Maple v. Costco

16   Wholesale Corp., No. 12-CV-5166, 2013 U.S. Dist. LEXIS 202217 at *8 (E.D. Wash. Aug. 1, 2013)

17   (taking judicial notice of labels without converting the motion to dismiss into a motion for summary

18   judgment). Moreover, the plaintiffs do not claim that any of the exhibits offered by Subway are
19   misleading or inaccurate or otherwise subject to any reasonable dispute.

20          Instead, Subway’s exhibits had their intended effect: the plaintiffs now seem to admit the

21   representations appeared only on the “Responsible Sourcing” section of the Subway website. (See

22   Opp. at 13:2-4.) While the plaintiffs suggest that their pleadings raise a dispute about whether the

23   representations also appeared on “menus, bags, or other products or merchandise” based on the

24   generic allegations in the FAC, once again they misunderstand the law. The Court must disregard

25   “allegations that contradict matters properly subject to judicial notice.”      Romero v. Flowers

26   Bakeries, LLC, No. 14-cv-05189-BLF, 2015 WL 2125004 at *3 (N.D. Cal. May 6, 2015) (quoting

27   In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)) (internal quotations omitted).

28
                                                 9                    Case No. 4:21-cv-00498-JST
                  REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
        Case 4:21-cv-00498-JST Document 48 Filed 08/13/21 Page 14 of 14




1    Much to their chagrin, the plaintiffs cannot avoid dismissal of their lawsuit by attacking Subway’s

2    Request for Judicial Notice.

3                                          III.   CONCLUSION
4           Plaintiffs cannot overcome the fundamental pleading defects that doom their FAC. Plaintiffs

5    began this lawsuit with patently false accusations and, in a desperate effort to amend their pleading

6    to allege something they thought could avoid sanctions, they manufactured new, equally false

7    claims for which they cannot allege even the most basic elements of fraud. Plaintiffs do not explain

8    why they believe Subway’s statements to be false, and they cannot even claim to have read the

9    statements in the first place before making their alleged purchases. Despite two opportunities to do

10   so, the plaintiffs have not alleged any such facts. Accordingly, the Court must put an end to this

11   litigation and grant the motion to dismiss with prejudice.

12

13
     Dated: August 13, 2021                              BAKER & McKENZIE LLP
14

15                                                       By:   /s/ Mark. C. Goodman
                                                               Mark C. Goodman
16                                                       Attorneys for Defendants
                                                         SUBWAY RESTAURANTS, INC.,
17                                                       FRANCHISE WORLD HEADQUARTERS,
                                                         LLC, and SUBWAY FRANCHISEE
18                                                       ADVERTISING TRUST FUND LTD.
19

20

21

22

23

24

25

26

27

28
                                                10                    Case No. 4:21-cv-00498-JST
                  REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
